Citation Nr: 0512702	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-32 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injuries to the feet.

2.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran and his brother testified before the undersigned 
at a Travel Board hearing in March 2005.  A transcript of 
that hearing has been associated with the claims folder.  

During the hearing, the veteran submitted additional evidence 
into the record, waiving RO consideration of it.  The Board 
also granted the veteran's motion to advance his case on the 
docket because he was over 75 years of age.  The Board 
granted the veteran's motions pursuant to 38 C.F.R. 
§ 20.900(c).

The veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  This matter has not been 
developed or adjudicated by the RO.  It is therefore referred 
to that office for the appropriate action.  

The issue of service connection for residuals of cold weather 
injuries to the feet is addressed in the REMAND portion of 
the decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's PTSD is manifested by serious social 
detachment and significantly impaired employability due to 
depression, anxiety, sleep disturbance, difficulty 
concentrating, and memory loss. 

3.  The evidence does not reflect total social and 
occupational impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an October 2002 letter, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or assist 
the veteran in obtaining and what evidence or information the 
veteran was responsible to provide.  In addition, the 
September 2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board acknowledges that the current appeal is from the 
RO's initial assignment of a disability rating upon its grant 
of service connection for PTSD, and that the October 2002 
VCAA letter concerned the underlying claim for service 
connection.  There has been no specific notice to the veteran 
concerning his claim for an increased initial rating.  
However, in this situation, such notice is not required.  See 
VAOPGCPREC 8-2003 (holding that if, in response to notice of 
a decision on a claim for which VA has already provided 
notice pursuant to 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new, "downstream" 
issue, i.e., effective date, increased rating after an 
initial award of service connection, VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to that new 
issue).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided such notice in October 2002, prior to the January 
2003 rating decision at issue, such that there is no conflict 
with Pelegrini.  

The Board also notes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 
18 Vet. App. at 120-21.   Although the VCAA notice letter in 
this case does not specifically contain this request, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
That letter specifically identified certain evidence that the 
RO would secure.  It also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records and a psychiatric examination.  
The veteran has provided some private medical evidence, as 
well as additional VA medical records.  He has not identified 
or authorized VA to obtain any other records.  There is no 
indication or allegation that additional relevant evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's initial and current rating for PTSD is 50 
percent under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  The next higher rating of 70 percent rating is 
appropriate when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is in 
order when there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  
 
Records from E. Ayers, Ph.D., dated in October 2002, April 
2003, and July 2003 diagnosed the veteran as having PTSD with 
symptoms including inability to have loving feelings, a sense 
of foreshortened future, depression, problems sleeping, 
anhedonia, problems concentrating, and memory loss.  Dr. 
Ayers stated that the symptoms affected all aspects of the 
veteran's life.  In the July 2003 report, he indicated that 
the veteran's social and industrial processes continued to 
suffer and that his employment outlook was poor.  Dr. Ayers 
stated that the veteran "should be considered disabled due 
to [PTSD] symptoms by the Social Security Administration and 
[VA]." 

During the November 2002 VA psychiatric examination, the 
veteran reported that he stopped working about two years 
before due in part to his nerves.  He had nightmares of the 
war, difficulty concentrating, difficulty sleeping, 
depression, and a sense of detachment or estrangement from 
other people.  He had no social life and spent most of his 
time alone.  The veteran was fairly withdrawn during the 
interview.  Mental status examination was significant for 
some psychomotor retardation, nonspontaneous speech, 
dysphoric mood, and depressed affect.  The examiner indicated 
that the veteran had moderate impairment in social and 
occupational functioning and assigned a current Global 
Assessment of Functioning (GAF) score of 60, indicative of 
moderate symptoms or impairment.    

VA outpatient records dated through February 2005 showed that 
the veteran received regular VA care for PTSD.  He continued 
to describe depression, anxiety, emotional detachment, and 
difficulty sleeping.  The records reflected a repeated GAF 
score of 45, indicative of serious symptoms or impairment.

During the March 2005 Travel Board hearing, the veteran 
testified that he worked at a small service station that he 
owned, but it was only part-time and with no regular schedule 
or number of hours.  He had difficulty dealing with 
customers.  He was not able to live on the money he made 
doing this work.  The veteran had never been married and was 
a loner.  He saw his brother regularly and his sister once a 
month when she came to clean his house.  The veteran 
described problems with sleep, concentration, depression, and 
memory loss.  The veteran's brother testified that he ate 
with the veteran every night.  He had previously had to go 
into the veteran's house and clean it up and put in central 
heat when the veteran had not taken care of those matters.  
He worked with the veteran and lived near by, and was able to 
help take care of things.  

The Board finds that this evidence most accurately reflects 
an overall disability picture that most closely approximates 
the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  
Although the evidence does not demonstrate that the veteran 
has all of the symptoms listed for the 70 percent rating, it 
is not required.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels).  Rather, the evidence of psychiatric 
symptoms, social detachment, and impaired employability 
demonstrates the degree of social and occupational disability 
contemplated by the rating criteria for the 70 percent 
rating. Id.  Accordingly, resolving doubt in the veteran's 
favor, the Board finds that the evidence supports a 70 
percent initial disability rating for PTSD.  38 C.F.R. § 4.3.  
To that extent, the appeal is granted.  

On the other hand, the Board finds that the criteria for a 
100 percent rating are not met.  Although the veteran clearly 
has serious symptoms, the manifestations of his PTSD are not 
on par with gross thought disorder, delusions or 
hallucinations, persistent danger to self or others, and 
other symptoms of the degree that would result in total 
occupational and social impairment.  38 C.F.R. § 4.7.  The 
veteran is able to work, albeit under special circumstances 
and with the help of his brother.  He generally attends to 
his activities of daily living.  He is able to retain contact 
with family members.  There is no evidence that he suffers 
from delusions, hallucinations, or suicidal or homicidal 
ideations that would render him a danger to self or others.  
Absent evidence of that degree of disability, the Board 
cannot conclude that a schedular 100 percent disability 
rating is in order. Id.    

Finally, the Board finds no reason to refer the claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated for his disability by 
the regular rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).
          

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
70 percent initial disability rating for PTSD is granted.  




REMAND

The veteran seeks service connection for residuals of cold 
weather injuries to the feet.  He testified to the Board that 
he had problems with his feet ever since being exposed to 
cold weather conditions in service.  

Initially, the Board notes that service medical records do 
not reflect any complaint, diagnosis, or treatment of cold 
injury.  However, review of the record shows that the veteran 
engaged in combat in service during World War II and is the 
recipient of the Purple Heart Medal and the Combat 
Infantryman's Badge.  The veteran's account of the cold 
exposure is consistent with his combat service.  Therefore, 
the Board concludes that there is satisfactory evidence of 
incurrence of cold injury in service, despite official 
confirmation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389, 392 (1996).  Despite the 
presumption that the veteran suffered a cold weather injury 
in service, the law still requires competent evidence that 
links a current disorder to that in-service injury.  Cohen v. 
Brown, 
10 Vet. App. 128, 138 (1997).  
   
Although the RO initially denied the service connection claim 
because there was no evidence of a current disability, the 
Board notes that the veteran subsequently submitted a private 
medical statement dated in July 2003 indicating that the 
veteran had severe peripheral neuropathy of both legs and 
feet.  Thus, there is at least potential evidence of a 
current disability that may be related to service.  

On this point, the Board acknowledges that the RO accepted 
this statement as evidence in support of a separate claim and 
denied service connection for peripheral neuropathy in a 
February 2004 rating decision.  However, the veteran's 
testimony to the Board and VA medical records disclose lower 
extremity symptoms, i.e., pain, numbness, color changes, nail 
abnormalities, which generally fall within the symptoms 
included in the rating criteria for cold injury residuals.  
See 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  However, there is no medical 
evidence or opinion of record that establishes the underlying 
cause.  Given the veteran's in-service combat status, as well 
as VA's duty to assist, the Board finds that additional 
development is needed to determine the actual etiology of the 
veteran's symptoms.  

Specifically, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The Board finds that the current evidence is 
sufficient to trigger this duty.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).
 
In addition, the duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
VA medical records dated in October 2004 indicated that 
additional testing was ordered to determine the character of 
the veteran's neuropathy.  Records of this testing were 
apparently not available at the time this evidence was 
submitted to the Board and is therefore not currently of 
record.  Any relevant evidence would be most helpful in 
adjudicating this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
records from the VA Medical Center in 
Augusta dated from October 2004 to the 
present.  The records should include all 
outpatient records and consultation 
reports, including any electrodiagnostic 
test reports.  

2.  The RO should arrange for the veteran 
to be scheduled for an examination with 
an appropriate physician to determine the 
nature and etiology of any foot 
disability he may have as a result of 
cold weather injury.  The claims folder 
must be made available to the examiner 
for review for the examination and the 
examination report must indicate whether 
such review was accomplished.  All tests 
and studies should be performed as deemed 
necessary by the examiner.  

The examiner should obtain from the 
veteran a complete history of his 
exposure to cold in service and 
subsequent problems with his feet, to 
include current complaints, and then 
perform a physical examination to 
ascertain whether there are any chronic 
residuals of cold injury to the feet.  If 
there are no residuals of cold injury, 
the examiner should so state.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


